Title: To Thomas Jefferson from William Annesley, 11 November 1822
From: Annesley, William
To: Jefferson, Thomas


Sir
Albany
Novr—11th 1822
Instantly on the publication I forwarded to You by this favor of Mr Rush (addressed to Commodore Porter) a Copy of my System of Naval Architecture.From its brevity, simplicity, and being occupied principally with facts, I hope for the favor of your perusal as it so far establishes your Observation on its first essay of its,, being plausible, and especially promising strength of construction,,. Altho Sir the minute parts of Nautical Science has been foreign to your great pursuits, its principles, as connected with general knowledge, is by You well understood, so far I am most desirous of having your judgment on this work, from your public estimation and high extended Character, as a means of bringing it into early and general practice in the United States.As I feel ambitious to contribute in raising still higher the superiority of the United States Navy (especially in Strength & Duration) I have in a letter of the 9th Inst. respectfully offered my services to the Commissioners of the Navy to attend them and if they please to have a vessel constructed of any description or Tonnage I will pay the utmost attention to it.I have since my Arrival here Octr 2d formed two Models according to the best of my judgment; founded on experiment and Facts, one for general proportion, to exhibit in competition with any of the same weight for direct velocity, Stability and keeping a direct course on a wind,the other for an Ocean Steam vessel of the same proportions as the one described in the Work built at Debtford, on which plan a dispatch vessel, and for European commercial Intercourse might be built, and as the extent of building on this plan is unlimited the most formidable moving Batteries may be constructed—The Importance of the subject and advantage of its early adoption, attended with no resque (it having been already practised in upwards of fifty vessels, in England & Ireland consisting of 2 ships, several schooners & Sloops & Submarine vessel of 30 tons two Steam packets several sailing Barges Canal boats Ship de Yauls & Wherrys) may allow me to speak confidently without presumption for believe me Sir I have been more anxious to complete than publish this SystemI am Sir with the highest Esteem and respect for your Character your Most Obedt and as an American Citizen Your greatly Obliged ServtWm AnnesleyP.S. Sir if you honor me with a reply please address Wm Annesley Albany